MILLS, Judge.
Husband William George Duguid appeals, and wife Deborah Lynn Duguid cross-appeals, from an order of the trial court granting wife’s motion for modification and enforcement of the final judgment of dissolution. Of the numerous issues raised by both parties, all but one are found to be completely without merit and indeed to border on the frivolous. With regard to the issue on appeal alleging error in the trial court’s requirements that husband pay $5,928.00 in medical day care expenses, and in the future be responsible for all of the children’s noncovered medical expenses, a cursory review of the final order in its entirety reveals that the foregoing are no more than clerical errors neither of which, despite numerous post-order motions below, have ever been brought to the attention of the trial court as provided in the Florida Rules of Civil Procedure. We therefore decline to address them further here.
AFFIRMED.
SMITH, C.J. and NIMMONS, J., concur.